Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation by counsel for the parties hereto.
It is hereby stipulated and agreed by and between counsel for the respective parties hereto, subject to the approval of the Court, that the items of merchandise marked with the letter “A” and initialed W. B. S. by Examiner W. R. Shapiro on the invoice covered by .the reappraisement enumerated above, consist of bottles and jars similar in all material respects to the merchandise the subject of United States vs. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed that the said items so marked on the invoice were appraised upon the cost of production under Section 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed that the issue with respect to the items marked “A” on the invoice covered by the reappraisement enumerated above, is the same as the issue involved in the case of United States vs. Guerlain, Inc. supra.
It is further stipulated and agreed that the appraised value of the items marked as aforesaid on the invoice, less any additions made by the importer to meet advances by the Appraiser, is equal to the cost of materials, fabrication, manipulation or other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added, in the case of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind.
*775The reappraisement enumerated above.is hereby abandoned as to ail items not marked on the invoice as aforesaid. The said reappraisement is submitted as to all other items.
On the agreed facts I find the cost of production, as defined in section 402 (f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that the proper values of the items marked A on the invoice and initialed W. It. S. bj examiner W. ft. Shapiro, are the appraised values, less any additions made by the importer to meet advances by the appraiser. As to all items not marked on the invoice as aforesaid the appeal, having been abandoned, is hereby dismissed. Judgment will be rendered accordingly.